Opinion filed May 23, 2013




                                        In The


        Eleventh Court of Appeals
                                    __________

                              No. 11-13-00121-CR
                                  __________

                     JAMES LYNN BAKER, Appellant

                                          V.

                     THE STATE OF TEXAS, Appellee


               On Appeal from the Criminal District Court No. 5
                                Dallas County, Texas
                       Trial Court Cause No. F-1213688-L


                     MEMORANDUM OPINION
      James Lynn Baker, Appellant, filed a timely notice of appeal in this case,
and counsel was appointed for appeal. In a letter dated April 18, 2013, this court
notified the parties that the trial court had certified that this is a plea-bargain case
and that Appellant has no right of appeal. See TEX. R. APP. P. 25.2(a)(2), (d). We
requested that Appellant respond by May 3, 2013, and show grounds to continue
the appeal. Appellant has not responded. We dismiss the appeal.
      The clerk’s record indicates that Appellant entered into a plea agreement
with the State, that Appellant pleaded guilty to the offense of forgery of a check,
and that the trial court assessed punishment pursuant to the terms of the plea
agreement at confinement for 180 days in a state jail facility. Thus, the trial court’s
certification—reflecting that Appellant has no right of appeal—is supported by the
record and is not defective. See Dears v. State, 154 S.W.3d 610 (Tex. Crim. App.
2005). Appellant’s appeal is therefore prohibited by TEX. R. APP. P. 25.2, and
pursuant to Rule 25.2(d), we must dismiss the appeal without further action.
Chavez v. State, 183 S.W.3d 675, 680 (Tex. Crim. App. 2006).
      Accordingly, we dismiss this appeal.


                                                     PER CURIAM


May 23, 2013
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Willson, J.




                                          2